PER CURIAM.
We think that this complaint is insufficient. There is no allegation that the assault was committed in the course of the servant’s employment, or in pursuance of any authority given by the defendant, or while the servant was acting in the defendant’s interest.
The order appealed from is therefore reversed, with $10 costs and disbursements, and the motion for judgment on the pleadings granted, with $10 costs, with leave to the plaintiff to serve an amended complaint within 20 days, on payment of costs in this court and in the court below. Order filed.